In an action to recover damages for personal injuries arising from alleged dental malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County (Cannavo, J.), entered September 26, 1989, which denied his motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
We find that the plaintiff satisfied her burden of producing evidentiary proof in admissible form establishing the existence of a material question of fact as to the defendant’s negligence in treating her (see, Alvarez v Prospect Hosp., 68 NY2d 320). Because this issue requires a trial of the action, the Supreme Court properly denied the defendant’s motion for summary judgment. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.